  

EXHIBIT 10.2

 

NONE OF THIS WARRANT OR THE SHARES OF COMMON STOCK TO BE ISSUED UPON EXERCISE
HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
STATE SECURITIES OR “BLUE SKY” LAWS, AND THE HOLDER OF THIS WARRANT REPRESENTS
AND WARRANTS THAT THIS WARRANT HAS BEEN, AND THE SHARES OF COMMON STOCK TO BE
ISSUED UPON EXERCISE HEREOF WILL BE, ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW
TO, OR FOR RELEASE IN CONNECTION WITH, ANY DISTRIBUTION THEREOF. NO SALE,
ASSIGNMENT, TRANSFER, GIFT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THIS
WARRANT OR THE SHARES OF COMMON STOCK TO BE ISSUED UPON EXERCISE HEREOF MAY BE
MADE EXCEPT AS SPECIFICALLY SET FORTH IN THIS WARRANT.

 

WARRANT TO PURCHASE SHARES

OF

COMMON STOCK

OF

AMPLIPHI BIOSCIENCES CORPORATION

 

Warrant No.: CW- Issue Date: March 16, 2015

 

THIS IS TO CERTIFY THAT, FOR VALUE RECEIVED, [_________] (“Holder”), is
entitled, subject to the terms set forth below, to purchase from AmpliPhi
Biosciences Corporation, a Washington corporation (the “Company”), [____] shares
of the Company’s Common Stock, $0.01 par value per share (the “Common Stock”),
subject to adjustment as provided in Section 10 (the “Warrant Shares”), at the
Purchase Price set forth in Section 3.

 

1.            Issuance. This Warrant is issued to Holder by the Company pursuant
to that certain Subscription Agreement, dated March 10, 2015 (the “Purchase
Agreement”).

 

2.            Covenants as to Warrant Shares. The Company has reserved, and at
all times during the period this Warrant is outstanding shall reserve, a
sufficient number of shares of Common Stock for issuance upon the exercise of
this Warrant. The Warrant Shares are duly authorized, and, when issued to the
Holder pursuant to the terms of this Warrant and the Purchase Agreement, will be
validly issued, fully paid and nonassessable and, assuming the accuracy of the
representations and warranties of Holder in the Purchase Agreement, will be
issued in compliance with the registration and qualification requirements of all
applicable securities laws.

 

 

 

 

3.            Purchase Price; Number of Shares. Subject to the terms and
conditions hereinafter set forth, the Holder is entitled, at any time on or
after the later of (i) March 16, 2016 (the “First Anniversary”) and (ii) the
Capital Event Date (as defined in Section 18), but not after the Expiration Date
(as defined in Section 9), upon surrender of this Warrant and the delivery of
the Exercise Notice attached hereto as Attachment I (the “Exercise Notice”),
fully completed and duly executed, each at the office of the Company, or such
other address as the Company shall notify the Holder of in writing, to purchase
from the Company the Warrant Shares (as adjusted pursuant to Section 10) at a
fixed price per share of $0.215 (the “Purchase Price”); provided, however, that
if the Capital Event Date precedes the First Anniversary, the Warrant shall be
exercisable on or after such Capital Event Date. Until such time as this Warrant
is exercised in full or expires pursuant to the terms hereof, the Purchase Price
and the number of Warrant Shares issuable upon exercise of this Warrant are
subject to adjustment pursuant to Section 10.

 

4.            Payment of Purchase Price.

 

(a)          Subject to the conditions set forth in Section 3, this Warrant may
be exercised in full or in part by the Holder by payment in cash, by wire
transfer or by certified or official bank check payable to the order of the
Company, for the purchase price of the Warrant Shares to be purchased hereunder
or in a “cashless exercise” as set forth in clause (b) below.

 

(b)          The Holder may elect to exercise this Warrant, without the payment
by the Holder of any additional consideration, by receiving from the Company
Warrant Shares equal to the value of this Warrant or any portion hereof by the
surrender of this Warrant or such portion to the Company, with the cashless
exercise notice attached hereto as Attachment II (the “Cashless Exercise
Notice”) duly executed, at the office of the Company. Thereupon, the Company
shall issue to the Holder such number of fully paid and nonassessable Warrant
Shares as is computed using the following formula:

 

  X = Y (A-B)   A

 

where   X =the number of Warrant Shares to be issued to the Holder pursuant to
this Section 4(b).

 

Y =the number of shares covered by this Warrant in respect of which the cashless
exercise election is made pursuant to this Section 4(b).

 

A =the fair market value (“FMV”) of one share of Common Stock, as determined
below, at the time the cashless exercise election is made pursuant to this
Section 4(b).

 

B =the Purchase Price in effect under this Warrant at the time the cashless
exercise election is made pursuant to this Section 4(b).

 

For the purposes of this Section 4(b), FMV shall be determined at the time of
exercise and shall mean the fair market value of the shares of Common Stock
determined as follows:

 

(x)          if the Common Stock is traded on a securities exchange, the value
shall be deemed to be the average of the closing prices of the Common Stock on
such exchange over the ten (10) trading day period ending three (3) days prior
to the date of determination;

 

2

 

 

(y)          if the Common Stock is actively traded over-the-counter, the value
shall be deemed to be the average of the closing bid over the ten (10) trading
day period ending three (3) days prior to the date of determination; or

 

(z)          if there is no active public market for the Common Stock, the value
shall be the fair market value thereof, as determined in good faith by the
Board.

 

The Board shall promptly respond in writing to a reasonable inquiry by the
Holder as to the FMV of the Common Stock for purposes of this Section 4(b).

 

5.            Partial Exercise. For any partial exercise pursuant to Section
4(a) or 4(b) hereof, the Holder shall designate in the Exercise Notice or
Cashless Exercise Notice (as the case may be) the number of underlying Warrant
Shares with respect to which it wishes such exercise to apply. On any such
partial exercise, the Company at its expense shall forthwith issue and deliver
to the Holder a new warrant of like tenor, in the name of the Holder, which
shall be exercisable for such number of Warrant Shares which have not been
purchased upon such exercise.

 

3

 

 

6.            Holder’s Exercise Limitation. Notwithstanding any other provision
of this Warrant, at any time prior to exercise hereof, the Holder may provide
written notice to the Company in the form attached hereto as Attachment IV
electing to be subject to this Section 6 (a “Limitation Notice”). With respect
to any such electing Holder, the Company shall not effect the exercise of any
portion of this Warrant, and the Holder shall not have the right to exercise any
portion of this Warrant, to the extent that after giving effect to such
exercise, the Holder together with the other Attribution Parties collectively
would beneficially own in excess of the Maximum Percentage (as defined below) of
the shares of Common Stock outstanding immediately after giving effect to such
conversion. For purposes of the foregoing sentence, the aggregate number of
shares of Common Stock beneficially owned by the Holder and the other
Attribution Parties shall include the number of shares of Common Stock held by
the Holder and all other Attribution Parties plus the number of shares of Common
Stock issuable upon exercise of this Warrant with respect to which the
determination of such sentence is being made, but shall exclude shares of Common
Stock which would be issuable upon (A) exercise of the remaining, unexercised
portion of this Warrant beneficially owned by the Holder or any of the other
Attribution Parties and (B) conversion or exercise of the unexercised or
unconverted portion of any other securities of the Company (including, without
limitation, any convertible notes or convertible preferred stock or warrants)
beneficially owned by the Holder or any other Attribution Party subject to a
limitation on conversion or exercise analogous to the limitation contained in
this Section 6. For purposes of this Section 6, beneficial ownership shall be
calculated in accordance with Section 13(d) of the Exchange Act. For purposes of
determining the number of outstanding shares of Common Stock the Holder may
acquire upon the exercise of this Warrant without exceeding the Maximum
Percentage, the Holder may rely on the number of outstanding shares of Common
Stock as reflected in (x) the Company’s most recent Annual Report on Form 10-K,
Quarterly Report on Form 10-Q, Current Report on Form 8-K or other public filing
with the SEC, as the case may be, (y) a more recent public announcement by the
Company or (3) any other written notice by the Company or the Transfer Agent
setting forth the number of shares of Common Stock outstanding (the “Reported
Outstanding Share Number”). If the Company receives an Exercise Notice from a
Holder at a time when the actual number of outstanding shares of Common Stock is
less than the Reported Outstanding Share Number, the Company shall (i) notify
such Holder in writing of the number of shares of Common Stock then outstanding
and, to the extent that such Exercise Notice would otherwise cause the Holder’s
beneficial ownership, as determined pursuant to this Section 6, to exceed the
Maximum Percentage, the Holder must notify the Company of a reduced number of
Warrant Shares to be purchased pursuant to such Exercise Notice (the number of
shares by which such purchase is reduced, the “Reduction Shares”) and (ii) as
soon as reasonably practicable, the Company shall return to the Holder any
exercise price paid by the Holder for the Reduction Shares. If any delivery of
shares of Common Stock owed to the Holder following exercise of this Warrant is
not made, in whole or in part, as a result of this limitation, the Company’s
obligation to make such delivery shall not be extinguished and the Company shall
deliver such shares of Common Stock as promptly as practicable after the Holder
gives notice to the Company that such delivery would not result in such
limitation being triggered or upon termination of the restriction in accordance
with the terms hereof. For any reason at any time, upon the written or oral
request of the Holder, the Company shall within one (1) business day confirm
orally and in writing or by electronic mail to the Holder the number of shares
of Common Stock then outstanding. In any case, the number of outstanding shares
of Common Stock shall be determined after giving effect to the conversion or
exercise of securities of the Company, including this Warrant, by the Holder and
any other Attribution Party. In the event that the issuance of shares of Common
Stock to the Holder upon exercise of this Warrant results in the Holder and the
other Attribution Parties being deemed to beneficially own, in the aggregate,
more than the Maximum Percentage of the number of outstanding shares of Common
Stock (as determined under Section 13(d) of the Exchange Act), the number of
shares so issued by which the Holder’s and the other Attribution Parties’
aggregate beneficial ownership exceeds the Maximum Percentage (the “Excess
Shares”) shall be deemed null and void and shall be cancelled ab initio, and the
Holder shall not have the power to vote or to transfer the Excess Shares, and
the portion of the Warrant associated with the Excess Shares shall be deemed not
to have been exercised. For purposes of clarity, the shares of Common Stock
underlying this Warrant in excess of the Maximum Percentage shall not be deemed
to be beneficially owned by the Holder for any purpose including for purposes of
Section 13(d) or Rule 16a-1(a)(1) of the Exchange Act. The provisions of this
paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 6 to the extent necessary to
correct this paragraph or any portion of this paragraph which may be defective
or inconsistent with the intended beneficial ownership limitation contained in
this Section 6 or to make changes or supplements necessary or desirable to
properly give effect to such limitation. Once a Holder has elected to become
subject to this Section 6, the limitation contained in this paragraph may not be
waived and shall apply to a successor holder of this Warrant, provided that the
exercise limitation in this Section 6 shall terminate (a) upon 61 days’ written
notice to the Company by the or (b) automatically on the date that is 10 days
prior to the Expiration Date.

 

4

 

 

For purposes of this Section 6, (x) “Maximum Percentage” means the applicable
percentage set forth in a Holder’s Limitation Notice (provided that if a Holder
elects to be subject to a Maximum Percentage of 4.99% and, at any time after the
date of such election, the Attribution Parties beneficially own in excess of
4.99% of the outstanding shares of Common Stock, then the Maximum Percentage
shall automatically increase to 9.99% so long as the Attribution Parties own in
excess of 4.99% of the outstanding shares of Common Stock and shall, for the
avoidance of doubt, automatically decrease to 4.99% upon the Attribution Parties
ceasing to own in excess of 4.99% of the outstanding shares of Common Stock) and
(y) “Attribution Parties” means, collectively, the following persons and
entities: (i) any investment vehicle, including, any funds, feeder funds or
managed accounts, currently, or from time to time after the date hereof,
directly or indirectly managed or advised by the Holder’s investment manager or
any of its affiliates or principals, (ii) any direct or indirect affiliates of
the Holder or any of the foregoing, (iii) any person acting or who could be
deemed to be acting as a “group” (as defined in Rule 13d-5 promulgated under
Section 13(d) of the Exchange Act) together with the Holder or any of the
foregoing and (iv) any other persons whose beneficial ownership of the Company’s
Common Stock would or could be aggregated with the Holder’s and the other
Attribution Parties for purposes of Section 13(d) of the Exchange Act. For
clarity, the purpose of the foregoing is to subject collectively the Holder and
all other Attribution Parties to the Maximum Percentage.

 

7.            Issuance; Issuance Date. As soon as practicable after the exercise
of this Warrant, and in any event within three (3) business days thereafter, the
Company at its expense will cause to be issued in the name of and delivered to
the Holder, a certificate or certificates for the number of Warrant Shares
purchased or acquired by the Holder as a result of such exercise, rounded down
to the nearest whole number. The person or entity or persons or entities in
whose name or names any certificate representing shares of Common Stock is
issued hereunder shall be deemed to have become the holder of record of the
shares represented thereby at the close of business on the date this Warrant is
exercised with respect to such shares, whether or not the transfer books of the
Company shall be closed.

 

8.            Warrant Shares. The Holder understands and agrees that all
certificates evidencing the shares to be issued to the Holder may bear the
following legend:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER THE
ACT OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

9.            Expiration Date; Automatic Exercise. This Warrant shall expire at
the close of business on March 16, 2020 (the “Expiration Date”) and shall be
void thereafter; provided, however, that in the event that, upon the Expiration
Date, the FMV of one Warrant Share (or other security issuable upon the exchange
hereof) as determined in accordance with Section 4(b) is greater than the
Purchase Price in effect on such date, then this Warrant shall automatically be
deemed on and as of such date to be exchanged pursuant to Section 4(b) as to all
Warrant Shares (or such other securities) for which it shall not previously have
been exchanged or converted into Common Stock (or if not then outstanding, into
such other class and series of securities into which the Warrant Shares are then
convertible), and the Company shall promptly deliver a certificate representing
such Warrant Shares (or such other securities) issued upon such conversion to
the Holder.

 

10.           Adjustment of Number of Warrant Shares Issuable Pursuant to this
Warrant or the Purchase Price.

 

5

 

 

(a)          Adjustment for Stock Splits and Combinations. If the Company shall
at any time or from time to time after the date of issuance of this Warrant (the
“Original Issue Date”) effect a subdivision of the outstanding Common Stock, the
number of Warrant Shares issuable hereunder shall be proportionately increased
and the Purchase Price shall be proportionately decreased. Conversely, if the
Company shall at any time or from time to time after the Original Issue Date
combine the outstanding shares of Common Stock into a smaller number of shares,
the number of Warrant Shares issuable hereunder shall be proportionately
decreased and the Purchase Price shall be proportionately increased. Any
adjustment under this Section 10(a) shall become effective at the close of
business on the date the subdivision or combination becomes effective.

 

(b)          Adjustment for Common Stock Dividends and Distributions. If the
Company at any time or from time to time after the Original Issue Date makes, or
fixes a record date for the determination of holders of Common Stock entitled to
receive, a dividend or other distribution payable in additional shares of Common
Stock, in each such event the number of Warrant Shares issuable hereunder shall
be proportionately increased and the Purchase Price shall be proportionately
decreased, as of the close of business on such record date; provided, however,
that if such record date is fixed and such dividend is not fully paid or if such
distribution is not fully made on the date fixed therefor, the number of Warrant
Shares issuable hereunder and the Purchase Price shall be recomputed accordingly
as of the close of business on such record date and thereafter shall be adjusted
pursuant to this Section 10(b) to reflect the actual payment of such dividend or
distribution.

 

(c)          Adjustment for Reclassification, Exchange and Substitution. If at
any time or from time to time after the Original Issue Date, the Common Stock is
changed into the same or a different number of shares of any class or classes of
stock, whether by recapitalization, reclassification or otherwise (other than as
a result of a subdivision or combination of shares or stock dividend or a
reorganization, merger or consolidation in which the Company is the continuing
entity and which does not result in any change in the Common Stock) in any such
event this Warrant shall be exercisable for the kind and amount of stock and
other securities and property receivable upon such recapitalization,
reclassification or other change by holders of the maximum number of shares of
Common Stock for which this Warrant could have been exercised immediately prior
to such recapitalization, reclassification or change, all subject to further
adjustment as provided herein or with respect to such other securities or
property by the terms thereof.

 

6

 

 

(d)          Reorganizations, Mergers, Consolidations or Sales of Assets. If at
any time or from time to time after the Original Issue Date, there is a Change
in Control transaction or other capital reorganization of the Common Stock
(other than a recapitalization, subdivision, combination, reclassification,
exchange or substitution of shares), as a part of such Change in Control
transaction or capital reorganization, this Warrant shall be deemed exercised
and provision shall be made so that the Holder shall thereafter be entitled to
receive the number of shares of stock or other securities or property to which a
holder of the number of shares of Common Stock deliverable upon exercise of this
Warrant would have been entitled on such Change in Control transaction or
capital reorganization, subject to adjustment in respect of such stock or
securities by the terms thereof. In any such case, appropriate adjustment shall
be made in the application of the provisions of this Section 10 with respect to
the rights of the Holder after the Change in Control transaction or capital
reorganization to the effect that the provisions of this Section 10 shall be
applicable after that event and be as nearly equivalent as practicable.

 

(e)          Adjustment for Distributions. In case at any time or from time to
time, the holders of Common Stock receive, or (on or after the record date fixed
for the determination of shareholders eligible to receive) shall have become
entitled to receive, any distribution of cash or other assets of the Company,
then (i) the Purchase Price in effect immediately prior to the close of business
on the record date fixed for the determination of holders of Common Stock
entitled to receive such distribution (or the date of payment of such
distribution, if earlier) shall be reduced, effective as of the close of
business on such record date (or the date of payment of such distribution, if
earlier), to a price determined by multiplying such Purchase Price by a fraction
of which the numerator shall be the FMV of the Common Stock on the trading day
immediately preceding such record date minus the amount of the cash distribution
applicable to one share of Common Stock (or, if such distribution is of assets
other than cash, the fair market value of such non-cash distribution applicable
to one share of Common Stock as determined in good faith by the Board), and the
denominator shall be the FMV of the Common Stock on the trading day immediately
preceding such record date and (ii) the number of Warrant Shares obtainable upon
exercise of this Warrant shall be increased to a number of shares equal to the
number of shares of Common Stock obtainable immediately prior to the close of
business on the record date fixed for the determination of holders of Common
Stock entitled to receive such distribution multiplied by the reciprocal of the
fraction set forth in the immediately preceding clause (i) of this Section
10(e).

 

11.           Conversion or Redemption of Common Stock. Should all of the
Company’s Common Stock be, or if outstanding would be, at any time prior to the
expiration of this Warrant or any portion thereof, redeemed or converted into
another class of shares of the Company’s stock, or if there shall be any
reclassification, capital reorganization or change of the Common Stock, or any
consolidation of the Company with, or merger of the Company into, another
corporation or other business organization (other than a consolidation or merger
in which the Company is the continuing corporation and which does not result in
any reclassification or change of the outstanding Common Stock), or any sale or
conveyance to another corporation or other business organization of all or
substantially all of the assets of the Company or any of its subsidiaries, taken
as a whole, then the Company shall mail or cause to be mailed to the Holder a
notice specifying the date on which any such record is to be taken for the
purpose of such event and stating the material provisions of such event,
including the date upon which such event shall be consummated. Such notice shall
be mailed at least twenty (20) days prior to the earlier of the record date or
the date specified in such notice on which any such action is to be taken.

 

7

 

 

12.           Fractional Shares. No fractional shares shall be issuable upon
exercise or conversion of this Warrant and the number of shares to be issued
shall be rounded down to the nearest whole share. If a fractional share interest
arises upon any exercise or conversion of this Warrant, the Company shall
eliminate such fractional share interest by paying the Holder an amount computed
by multiplying the fractional interest by the FMV of a full Warrant Share.

 

13.           Notices of Record Date, Etc. In the event of: (1) any taking by
the Company of a record of the holders of any class of securities for the
purpose of determining the holders thereof who are entitled to receive a
dividend or other distribution, or any right to subscribe for, purchase or
otherwise acquire any shares of stock of any class or any other securities or
property; (2) any reclassification or recapitalization of capital stock; (3) the
Company’s Board of Directors (the “Board”) adopting a resolution approving a
plan of merger or share exchange or a transaction involving the sale of all or
substantially all of the Company’s assets (each, an “Extraordinary Transaction”)
and proposing to submit such Extraordinary Transaction to the Company’s
shareholders for approval; (4) any tender offer or exchange offer (whether by
the Company or another person or entity) commencing pursuant to which holders of
Common Stock are permitted to tender or exchange their shares for other
securities, cash or property; (5) any Change in Control (as defined in the
Company’s Amended and Restated Articles of Incorporation, as amended); or (6)
any voluntary or involuntary dissolution, liquidation or winding-up of the
Company, then and in each such event (x) the Company will mail or cause to be
mailed to the Holder a notice specifying (A) the date on which any such record
is to be taken for the purpose of such dividend, distribution or right, and
stating the amount and character of such dividend, distribution or right, or (B)
the date on which any such reclassification, reorganization, consolidation,
merger, sale or conveyance, dissolution, liquidation or winding-up is to take
place, and the time, if any is to be fixed, as of which the holders of record
shall be entitled to exchange their shares for securities or other property
deliverable upon such reorganization, reclassification, recapitalization,
transfer, consolidation, merger, dissolution, liquidation or winding-up, and (C)
the amount and character of any stock or other securities, or rights or options
with respect thereto, proposed to be issued or granted, the date of the proposed
issue or grant and the person or class of persons to whom such proposed issue or
grant is to be offered or made (which such notice shall be mailed at least
twenty (20) days prior to the date specified in such notice on which any such
action is to be taken) and (y) notwithstanding the time period for exercise set
forth in Section 3, Holder may elect to exercise this Warrant or any portion
hereof pursuant to Sections 4(a) or 4(b) hereof at any time prior to the date on
which such action is actually taken.

 

14.           No Shareholder Rights. This Warrant in and of itself shall not
entitle the Holder to any voting rights or other rights as a shareholder of the
Company.

 

15.           Certificate as to Adjustments. In each case of any event that may
require any adjustment in the Purchase Price and/or shares of Common Stock
issuable on the exercise of this Warrant, the Company at its expense will
promptly prepare a certificate setting forth such adjustment, or stating the
reasons why no adjustment or readjustment is being made, and showing, in detail,
the facts upon which any such adjustment is based and the number of shares of
Common Stock to be received upon exercise of this Warrant, in effect immediately
prior to such adjustment and as adjusted on account thereof. The Company will
forthwith mail a copy of each such certificate to the Holder, and will, on the
written request at any time of the Holder, furnish to such holder a like
certificate setting forth the calculations used to determine such adjustment.

 

8

 

 

16.           Amendment. The terms of this Warrant may be amended, modified or
waived only with the written consent of the Company and the holders representing
at least two-thirds of the aggregate number of shares of Common Stock issuable
upon the exercise of all outstanding warrants issued on the Original Issue Date
having substantially similar terms to the terms hereof.

 

17.           Transfers, Substitute Warrant.

 

(a)          This Warrant may only be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of (each, a “Transfer”) by the Holder (a)
pursuant to an effective registration statement, or applicable exemption, under
the Securities Act or (b) to an Affiliate (as defined below) of the Holder,
provided that the Holder delivers to the Company an opinion of qualified counsel
in form and substance satisfactory to the Company setting forth that such
Transfer is exempt from the registration requirements of the Securities Act and
does not otherwise violate federal or state securities laws (the “Opinion”) and
the purchaser delivers a representation letter (the “Representation Letter”) in
form and substance satisfactory to the Company. In furtherance of the foregoing,
in order to affect the Transfer, the Holder shall deliver to the Company this
Warrant, the assignment form attached hereto as Attachment III properly
endorsed, and the Opinion and the Representation Letter. Upon delivery of the
foregoing, for Transfer of this Warrant in its entirety by the Holder, the
Company shall issue a new warrant of the same denomination to the assignee. Upon
delivery of the foregoing, for Transfer with respect to a portion of the Warrant
Shares purchasable hereunder, the Company shall issue a new warrant to the
assignee, in such denomination as shall be requested by the Holder hereof, and
shall issue to the Holder a new warrant covering the number of shares in respect
of which this Warrant shall not have been Transferred.

 

(b)          In case this Warrant shall be mutilated, lost, stolen or destroyed,
the Company shall issue a new warrant of like tenor and denomination and deliver
the same (i) in exchange and substitution for and upon surrender and
cancellation of any mutilated Warrant, or (ii) in lieu of any Warrant lost,
stolen or destroyed, upon receipt of evidence reasonably satisfactory to the
Company of the loss, theft or destruction of such Warrant (including a
reasonably detailed affidavit with respect to the circumstances of any loss,
theft or destruction) and of indemnity reasonably satisfactory to the Company.

 

18.           Capital Event.

 

(a)          Promptly following the Original Issue Date, the Company shall take
all corporate action necessary to either (i) increase the number of shares of
Common Stock the Company is authorized to issue or (ii) effect a reverse split
of the Common Stock, in either event sufficient to permit the exercise in full
of the Warrants in accordance with their terms (a “Capital Event”). The first
date on which a Capital Event becomes effective is referred to herein as the
“Capital Event Date.”

 

9

 

 

(b)          In the event that the Capital Event does not occur in accordance
with applicable law and the requirements of the Company’s Amended and Restated
Articles of Incorporation and Bylaws on or before the First Anniversary (the
“Capital Event Deadline Date”), the Holders of the Warrants issued by the
Company on the Issuance Date shall be entitled to receive an aggregate cash
payment, as liquidated damages and not as a penalty, in an aggregate amount of
$2,500,000 (the “Liquidated Damages Amount”). Not later than the close of
business on the Capital Event Deadline Date, the Company shall irrevocably
deposit the Liquidated Damages Amount with an escrow agent (the “Escrow Agent”)
reasonably acceptable to the holders of at least two-thirds of the aggregate
number of shares of Common Stock issuable upon the exercise of all outstanding
warrants issued on the Original Issue Date having substantially similar terms to
the terms hereof, the Liquidated Damages Amount to be held in trust for the
benefit of the Holders entitled to payment thereof as provided in this
paragraph. The Escrow Agent shall fix or cause to be fixed a record date (the
“Record Date”) for determining the Holders of the Warrants entitled to payment
of the Liquidated Damages Amount and a payment date (the “Payment Date”) on
which the Liquidated Damages Amount is to be paid to such Holders. No Payment
Date may be less than fifteen (15) days or more than thirty (30) days after the
Record Date. At least fifteen (15) days before the Record Date, the Escrow Agent
shall mail or cause to be mailed, first-class postage prepaid, to each record
Holder of Warrants, with a copy to the Company, a notice at the Holder’s address
as it appears in the Escrow Agent’s books and records, setting forth the Record
Date, the Payment Date and an estimate of the Per Warrant Amount (as defined in
the following sentence). On the Payment Date, the Escrow Agent shall pay to each
record Holder of Warrants at the close of business on the Record Date (each, a
“Record Holder”) an amount equal to (A) the quotient obtained by dividing (i)
the Liquidated Damages Amount by (ii) the number of Warrant Shares issuable upon
the exercise of the Warrants outstanding on the Record Date (the “Per Warrant
Amount”), times (B) the number of Warrant Shares issuable upon the exercise of
the Warrants held by the Record Holder as of the close of business on the Record
Date. Any such payment shall be by check payable to the order of the Record
Holder unless otherwise requested by such Record Holder.

 

19.           Governing Law. The provisions and terms of this Warrant shall be
governed by and construed in accordance with the laws of the State of New York.

 

20.           Successors and Assigns. This Warrant shall be binding upon and
inure to the benefit of the Company’s successors and assigns and shall be
binding upon and inure to the benefit of the Holder’s successors, legal
representatives and permitted assigns.

 

21.           Business Days. If the last or appointed day for the taking of any
action required or the expiration of any right granted herein shall be a
Saturday or Sunday or a federal holiday, then such action may be taken or right
may be exercised on the next succeeding day which is not a Saturday or Sunday or
such a federal holiday.

 

10

 

 

22.           Notices. All notices, requests, claims, demands, disclosures and
other communications required or permitted by this Warrant shall be in writing
and shall be deemed to have been given at the earlier of the date (a) when
delivered personally or by messenger, or (b) upon confirmed delivery as
evidenced by the delivery receipt of an nationally recognized overnight delivery
service or registered or certified United States mail, postage prepaid, return
receipt requested, in all cases addressed to the person or entity for whom it is
intended at his address set forth below or to such other address as a party
shall have designated by notice in writing to the other party in the manner
provided by this Section 22:

 

If to Holder:

 

If to Company:

 

AmpliPhi Biosciences Corporation

4870 Sadler Road, Suite 300

Glen Allen, Virginia 23060

Attention: Jeremy Curnock Cook

Facsimile: 804.205.5001

 

With a copy to (which shall not constitute notice):

 

23.           Counterparts.         This Warrant may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

[Signature Page Follows]

 

11

 

 

Dated:

 

  AMPLIPHI BIOSCIENCES CORPORATION       By:         Jeremy Curnock Cook    
Chief Executive Officer

 

[Signature Page to Warrant]

 

12

 

 

Attachment I

[FORM OF EXERCISE NOTICE]

 

(TO BE SIGNED ONLY ON EXERCISE OF WARRANT)

 

To:  AmpliPhi Biosciences Corporation Date:___________________

 

The undersigned, the Holder of the within Warrant, hereby irrevocably elects to
exercise this Warrant for, and to purchase and subscribe for, _________ shares
of Common Stock of AmpliPhi Biosciences Corporation (the “Company”) covered by
this Warrant. The undersigned herewith makes payment of $_______ thereof. The
certificate(s) for such shares (the “Shares”) shall be issued in the name of the
undersigned as is specified below:

 

________________________

(Name)

________________________

________________________

(Address)

 

The undersigned represents that: (i) the aforesaid Shares are being acquired for
the account of the undersigned for investment and not with a view to, or for
resale in connection with, the distribution thereof and that the undersigned has
no present intention of distributing or reselling such shares; (ii) the
undersigned is aware of the Company’s business affairs and financial condition
and has acquired sufficient information about the Company to reach an informed
and knowledgeable decision regarding its investment in the Company; (iii) the
undersigned is experienced in making investments of this type and has such
knowledge and background in financial and business matters that the undersigned
is capable of evaluating the merits and risks of this investment and protecting
the undersigned’s own interests; (iv) the undersigned understands that the
Shares issuable upon exercise of this Warrant have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), by reason of a
specific exemption from the registration provisions of the Act, which exemption
depends upon, among other things, the bona fide nature of the investment intent
as expressed herein, and, because such securities have not been registered under
the Securities Act, they must be held indefinitely unless subsequently
registered under the Securities Act or an exemption from such registration is
available; (v) the undersigned is aware that the aforesaid Shares may not be
sold pursuant to Rule 144 adopted under the Securities Act unless certain
conditions are met and until the undersigned has held the shares for the number
of years prescribed by Rule 144, that among the conditions for use of Rule 144
is the availability of current information to the public about the Company and
the Company has not made such information available and has no present plans to
do so; and (vi) the undersigned agrees not to make any disposition of all or any
part of the aforesaid Shares unless and until there is then in effect a
registration statement under the Securities Act covering such proposed
disposition and such disposition is made in accordance with said registration
statement, or the undersigned has provided the Company with an opinion of
counsel satisfactory to the Company, stating that such registration is not
required.

 

 

 

 

      Signature (must conform to name of Holder as specified on the face of the
Warrant)       Fed Tax ID #  

 

[Signature Page to Exercise Notice]

 

 

 

 

Attachment II

[FORM OF CASHLESS EXERCISE NOTICE]

 

(TO BE SIGNED ONLY ON CASHLESS EXERCISE OF WARRANT)

 

TO: AmpliPhi Biosciences Corporation

 

The undersigned, the Holder of the within Warrant, hereby irrevocably elects, in
accordance with and subject to the provisions of Section 4(b) of such Warrant,
to exercise such Warrant on a cashless basis with respect to that portion of
such Warrant representing __________ * underlying shares of Common Stock of
AmpliPhi Biosciences Corporation. The undersigned requests that the certificates
for the shares of Common Stock issuable upon such cashless exercise be issued in
the name of, and delivered to __________________________________,

whose address is ____________________________________________.

 

        (Signature must conform in all     respects to name of Holder as    
specified on the face of the     Warrant)  

 

  ______________________________           ______________________________    
(Address)  

 

Dated:

 

___________________________

 

*Insert here the number of underlying shares with respect to which the Warrant
is being exercised on a cashless basis.

 

 

 

 

Attachment III

[FORM OF ASSIGNMENT]

 

(TO BE SIGNED ONLY ON TRANSFER OF WARRANT)

 

For value received the undersigned hereby desires to sell, assign and transfer
unto

 

                 

 

Please print or typewrite name and address of Assignee and include Fed Tax ID #
of Assignee

 

     

 

the within Warrant, and does hereby irrevocably constitute and appoint
______________________________ its attorney to transfer the within Warrant on
the books of the within named Company with full power of substitution on the
premises.

 

Dated:_________________________

 

    (Signature must conform to name of Holder as specified on the face of the
Warrant)

 

Signed in the Presence of:        

 

 

 

 

Attachment IV

[FORM OF MAXIMUM PERCENTAGE LIMTATION ELECTION]

 

TO: AmpliPhi Biosciences Corporation

 

The undersigned, the Holder of the within Warrant, hereby elects, in accordance
with and subject to the provisions of Section 6 of such Warrant, to subject the
Warrant to the exercise limitations set forth in Section 6 of the Warrant, as
follows:

 

Applicable Maximum Percentage:

 

¨4.99%

 

¨9.99%

 

  ______________________________     (Signature must conform in all     respects
to name of Holder as     specified on the face of the     Warrant)          
______________________________           ______________________________    
(Address)  

 

Dated:          

 

 

 